           Case 1:21-cr-00446-EGS Document 1 Filed 06/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,           )
                                    )                Criminal Number:
            v.                      )
                                    )                Count One: 18 U.S.C. § 208(a)
DAVID TOLSON,                       )                (Acts Affecting a Personal Financial Interest)
                                    )
            Defendant.              )
___________________________________ )

                                        INFORMATION

        THE UNITED STATES CHARGES:


                                         COUNT ONE
                                       18 U.S.C. § 208(a)
                         (Acts Affecting a Personal Financial Interest)

        Between on or about September 4, 2018, and on or about December 31, 2018, in the District

of Columbia, and elsewhere, the defendant,

                                        DAVID TOLSON

being an employee of the executive branch of the United States Government, that is, a United

States Park Police Sergeant, knowingly participated personally and substantially as a United States

Government employee, through decision, approval, disapproval, recommendation, the rendering

of advice, or otherwise in a particular matter, that is, the sustainment, maintenance, and support of

the TMS and ground node network, in which, to TOLSON’s knowledge, Company A, with which

TOLSON was negotiating for and had an arrangement concerning prospective employment, had

a financial interest.

        All in violation of Section 208(a) of Title 18 of the United States Code.


                                                 1
Case 1:21-cr-00446-EGS Document 1 Filed 06/30/21 Page 2 of 2




                                 COREY R. AMUNDSON
                                 Chief
                                 Public Integrity Section



                     By:         _________________________
                                 JORDAN DICKSON
                                 JACOB STEINER
                                 Trial Attorneys
                                 Public Integrity Section
                                 Criminal Division
                                 1301 New York Ave. NW
                                 Washington, DC 20530
                                 (202) 597-0508




                             2
